Appeal from a judgment of the Supreme Court (Spargo, J.), entered July 15, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
*1190Since the March 2004 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and his request for parole release again has been denied. Given petitioner’s subsequent reappearance before the Board in March 2006, the instant appeal is now moot and must be dismissed (see Matter of Marnell v New York State Div. of Parole, 20 AD3d 805 [2005]).
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.